UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21664 Pioneer Series Trust III (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J. Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: August 31 Date of reporting period: May 31, 2017 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. File the schedules as of the close of the reporting period as set forth in ss. 210.12-12 12-14 of Regulation S-X [17 CFR 210.12-12 12-14]. The schedules need not be audited. Pioneer Disciplined Value Fund Schedule of Investments 5/31/2017 (unaudited) Shares Value COMMON STOCKS - 99.6% Energy - 6.5% Integrated Oil & Gas - 4.7% Exxon Mobil Corp. $ Oil & Gas Exploration & Production - 1.8% Cabot Oil & Gas Corp. $ Total Energy $ Materials - 5.8% Fertilizers & Agricultural Chemicals - 1.7% Agrium, Inc. $ CF Industries Holdings, Inc. $ Specialty Chemicals - 1.0% PPG Industries, Inc. $ Paper Packaging - 3.1% Sealed Air Corp. $ Total Materials $ Capital Goods - 10.7% Aerospace & Defense - 5.0% Raytheon Co. $ Building Products - 3.5% Masco Corp. $ Industrial Machinery - 2.2% Illinois Tool Works, Inc. $ Ingersoll-Rand Plc $ Total Capital Goods $ Transportation - 0.8% Trucking - 0.8% JB Hunt Transport Services, Inc. $ Total Transportation $ Automobiles & Components - 3.1% Auto Parts & Equipment - 3.1% Delphi Automotive Plc $ Total Automobiles & Components $ Consumer Durables & Apparel - 1.9% Footwear - 1.9% NIKE, Inc. (Class B) $ Total Consumer Durables & Apparel $ Media - 4.8% Cable & Satellite - 4.8% Comcast Corp. $ Total Media $ Food & Staples Retailing - 3.4% Drug Retail - 2.9% CVS Health Corp. $ Food Retail - 0.5% Whole Foods Market, Inc. $ Total Food & Staples Retailing $ Food, Beverage & Tobacco - 3.9% Brewers - 1.2% Molson Coors Brewing Co. (Class B) $ Packaged Foods & Meats - 2.7% McCormick & Co., Inc. $ Total Food, Beverage & Tobacco $ Health Care Equipment & Services - 4.6% Health Care Supplies - 2.5% The Cooper Companies, Inc. $ Managed Health Care - 2.1% Centene Corp. * $ Total Health Care Equipment & Services $ Pharmaceuticals, Biotechnology & Life Sciences - 7.8% Pharmaceuticals - 7.8% Johnson & Johnson $ Pfizer, Inc. $ Total Pharmaceuticals, Biotechnology & Life Sciences $ Banks - 12.2% Diversified Banks - 7.2% JPMorgan Chase & Co. $ US Bancorp $ Regional Banks - 5.0% The PNC Financial Services Group, Inc. $ Total Banks $ Diversified Financials - 11.4% Consumer Finance - 1.4% Synchrony Financial $ Asset Management & Custody Banks - 5.7% BlackRock, Inc. $ Invesco, Ltd. $ Investment Banking & Brokerage - 3.3% The Charles Schwab Corp. $ Financial Exchanges & Data - 1.0% Nasdaq, Inc. $ Total Diversified Financials $ Insurance - 4.8% Insurance Brokers - 3.2% Marsh & McLennan Companies, Inc. $ Property & Casualty Insurance - 1.6% Chubb, Ltd. $ Total Insurance $ Software & Services - 2.7% Internet Software & Services - 2.7% eBay, Inc. * $ Total Software & Services $ Technology Hardware & Equipment - 4.6% Communications Equipment - 3.0% Cisco Systems, Inc. $ Computer Storage & Peripherals - 1.6% Apple, Inc. $ Total Technology Hardware & Equipment $ Semiconductors & Semiconductor Equipment - 3.7% Semiconductors - 3.7% Taiwan Semiconductor Manufacturing Co., Ltd. (A.D.R.) $ Total Semiconductors & Semiconductor Equipment $ Telecommunication Services - 2.2% Integrated Telecommunication Services - 2.2% CenturyLink, Inc. $ Total Telecommunication Services $ Utilities - 4.7% Electric Utilities - 4.7% American Electric Power Co., Inc. $ Total Utilities $ TOTAL COMMON STOCKS (Cost $520,291,472) $ TOTAL INVESTMENT IN SECURITIES - 99.6% (Cost $520,291,472) (a) $ OTHER ASSETS & LIABILITIES - 0.4% $ NET ASSETS - 100.0% $ * Non-income producing security. (A.D.R.) American Depositary Receipts. (a) At May 31, 2017, the net unrealized appreciation on investments based on cost for federal income tax purposes of $521,396,101 was as follows: Aggregate gross unrealized appreciation for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized depreciation for all investments in which there is an excess of tax cost over value Net unrealized appreciation $ Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities. Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments). The following is a summary of the inputs used as of May 31, 2017, in valuing the Fund's investments: Level 1 Level 2 Level 3 Total Common Stocks $ $
